Citation Nr: 1507010	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  10-04 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for carcinoma of the esophagus (esophageal cancer), to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).     

The Veteran failed to appear for his hearing before the Board in October 2014; consequently, there remain no outstanding hearing requests of record. 38 C.F.R. § 20.704(d).

The claim for esophageal cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus is due to the Veteran's period of active military service.

2.  The Veteran does not currently have bilateral hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014);    38 C.F.R. §§ 3.159, 3.303 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

In this decision, the Board grants entitlement to service connection for tinnitus, which represents a complete grant of the benefits sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

With regard to the claim for bilateral hearing loss, the RO provided the Veteran pre-adjudication notice by letter dated in January 2008.  

VA has obtained service treatment records, assisted the Veteran in obtaining post-service records, and afforded the Veteran VA examinations.  

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the disease, will also be service-connected.  38 C.F.R. § 3.310.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some 'chronic diseases,' such as other organic diseases of the nervous system, to include sensorineural hearing loss, presumptive service connection is available.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).


Tinnitus

The Veteran seeks service connection for tinnitus, which he contends is the result of noise exposure while performing duties as a mechanic in the motor pool and being stationed near an airbase in Vietnam.  He informed the April 2008 VA examiner that tinnitus began during service and has continued on a constant ("buzz" sound) basis since his discharge.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the Board shall afford the Veteran all reasonable doubt and the claim shall be granted. 38 C.F.R. § 3.102. 

Service personnel records confirm the Veteran's military occupational specialty was an auto mechanic.  He served in the Republic of Vietnam from September 1965 to October 1966.  Noise exposure is consistent with the circumstances of the Veteran's service.  Thus, the Board finds the Veteran competent and credible regarding his allegations that tinnitus began after exposure to loud noises while in service. 

As indicated above, the VA examination report confirms a diagnosis of constant tinnitus and will therefore suffice as evidence of a nexus between the current tinnitus and that which first manifested during active service.
   
The Board is cognizant that the April 2008 VA examiner stated that tinnitus was not caused by or a result of military noise exposure; however, the Board finds that the probative value of the VA opinion diminishes in light of the cumulative evidence of record (the Veteran's competent lay statements as to manifestations of tinnitus and service personnel records confirming his duties).  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the credibility and weight to the attached medical opinions are within the province of the Board).  Moreover, though the examiner reasoned that tinnitus did not manifest in service as a basis of his denial, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all the evidence of record, including the Veteran's credible statements, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.





Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 40 decibels or more; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of § 3.385, however, do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. Although that regulation speaks in terms of service connection, it operates to establish when a measured hearing loss is (or, more accurately is not) a "disability" for which compensation may be paid, provided that other requirements for service connection are otherwise met under 38 U.S.C.A. §§ 1110 , 1112 and 38 C.F.R. §§ 3.303, 3.307.  Hensley v. Brown, 5 Vet .App. 155 (1993). 

The Veteran is claiming entitlement to service connection for bilateral hearing loss.  Specifically, he contends the condition is the result of noise exposure while performing duties as a mechanic in the motor pool and being stationed near an airbase in Vietnam.  

Considering the evidence of record, summarized in pertinent part below, and in light of the applicable laws and regulations, the claim shall be denied.  38 C.F.R. 
§ 3.102.  Despite finding that the claimed noise exposure is consistent with the circumstances of the Veteran's service, the Veteran does not currently have impaired hearing for VA compensation purposes.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in April 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
20
25
LEFT
20
5
10
20
30

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.

Thus, the Board finds service connection for bilateral hearing loss is not warranted.  The evidence is not in relative equipoise.  The appeal must therefore be denied.  
38 U.S.C.A § 5107(b).   


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for esophageal cancer due to herbicide exposure.   

The record compiled for appellate review is incomplete.  The Veteran has indicated that he sought treatment from Dr. LK of the University of Pennsylvania for the claimed condition.  The claims file only contains three entries from Dr. LK dated in August 2007, September 2007, and October 2007.  Any missing and/or ongoing private treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran has also indicated that 12 men stationed with him in C Company, 3rd Medical Battalion, 3rd Marine Division, have been diagnosed with the same rare form of esophageal cancer.  He further stated that he has kept in touch with three of those men.  See statement received in December 2008.  Upon Remand, the Veteran should be informed that he may submit buddy statements from these men in support of his appeal.   

The Veteran claims that his esophageal cancer is related to his exposure to herbicides in the Republic of Vietnam.  Though the Veteran served in Vietnam and is presumed to have been exposed to herbicides during such service, the Veteran's specific type of cancer is not among the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  

The Veteran was afforded a VA examination in April 2008 and the examiner indicated that the Veteran had esophageal cancer, which "may be related to his exposure to chemicals during his time in service."  The examiner also indicated that the Veteran was still "undergoing workup to determine the extent of the disease."   This opinion is inadequate with respect to the question of etiology and an addendum opinion is necessary.   Notably, the medical record compiled is incomplete.  As  noted above, private records are missing and the examiner noted that the extent of the disease is still unknown.  Moreover, the examiner did not include or explain the medical literature that he relied upon to support his opinion.  

The Board observes that in the case of an opinion with regard to questions of diagnosis and etiology, it must be clear from the record that this is not the first impression of an uninformed examiner, but rather a determination reached after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Additionally, it must be apparent that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id.   
For these reasons, the Board finds that prior to considering the merits of the Veteran's claim, an addendum opinion must be sought.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  The examiner is asked to address the specific questions set forth in the numbered paragraphs below.  

The RO should ensure that all due process requirements are met.  The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  38 U.S.C.A. § 5103A (b) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that he may submit buddy statements from the men he served with in C Company, 3rd Medical Battalion, 3rd Marine Division, in Vietnam, that have been diagnosed with the same rare form of esophageal cancer.  All responses received should be associated with the claims file.

2.  Obtain copies of any private clinical records not on file pertaining to treatment of the claimed condition, to include treatment records of the Veteran from Dr. LK of the University of Pennsylvania.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, obtain an addendum opinion from the VA examiner that performed the April 2008 VA examination, if available.  Otherwise the opinion must be sought from a similarly qualified provider.  After review of private medical records of treatment of the Veteran's esophageal cancer, medical literature, and statements submitted on behalf of the Veteran (if submitted), the examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that the Veteran's esophageal cancer is related to the Veteran's active military service, to include presumed exposure to herbicides in Vietnam?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 
If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why such an opinion cannot be provided.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


